Citation Nr: 0320807	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  96-31 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left 
foot bunionectomy/hallux valgus and bone spur.

2.  Entitlement to an initial compensable evaluation for 
right foot bunionectomy/hallux valgus and bone spur.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from January 1974 to June 
1995.  He served in the Southwest Asia Theater of Operations 
from August 2, 1990, to June 30, 1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, granted 
service connection for left foot bunionectomy/hallux valgus 
and bone spur and for right foot bunionectomy/hallux valgus 
and bone spur, effective from July 1, 1995, and assigned a 
noncompensable disability rating for each disability.

This case was before the Board previously in April 1998 when 
it was remanded to conduct an additional VA examination of 
the appellant to consider the appellant's complaints of pain 
and weakness as well as his statements indicating that his 
disabilities had worsened.  This case was before the Board 
again in December 2000 when it was remanded because the 
medical evidence was inadequate.

In September 2002 the Board undertook additional development 
of the appellant's claims pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2).  In May 2003, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit").  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. May 1, 2003) ("[E]ven though the 
amendments to § 19.9 may further the VA's stated objective of 
efficiency, striking the sensible balance between decreasing 
appeal processing times and the competing public policy of 
protecting an appellant's right to due process is a matter 
for Congress . . . ."  Id. at 1348 (emphasis added).).  
Nevertheless, in view of the favorable nature of this 
decision, the Board can proceed with its adjudication of the 
appellant's claims.




FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

3.  Since the effective date of the grant of service 
connection, the appellant's left foot bunionectomy/hallux 
valgus and bone spur has been manifested by discomfort with 
prolonged walking or standing.  He has normal range of motion 
of his toes and normal gait.

4.  Since the effective date of the grant of service 
connection, the appellant's right foot bunionectomy/hallux 
valgus and bone spur has been manifested by discomfort with 
prolonged walking or standing.  He has normal range of motion 
of his toes and normal gait.


CONCLUSIONS OF LAW


1.  The criteria for a 10 percent disability evaluation, but 
no higher, for left foot bunionectomy/hallux valgus and bone 
spur have been met since the effective date of service 
connection.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5280, 5284 (2002).

2.  The criteria for a 10 percent disability evaluation, but 
no higher, for right foot bunionectomy/hallux valgus and bone 
spur have been met since the effective date of service 
connection.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5280, 5284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records indicate that in September 1986 the 
appellant underwent a cheilectomy of the first metatarsal and 
a Laird modification of Green-Reverdin bunionectomy on his 
left foot.  During the cheilectomy, the surgeon noted a 
prominent exostosis on the metatarsal head.  It was found not 
only in the normal dorso-medial portion but also on the 
medial side of the first metatarsal head and dorsally.  The 
exostosis was excised.  During the Green-Reverdin 
bunionectomy, three osteotomies were made, and the resulting 
wedge of bone was excised.  The surgeon noted that, as a 
result of the surgery, there appeared to be excellent 
alignment of the hallux.

In March 1987 the appellant underwent a cheilectomy of the 
first metatarsal and a Laird modification of Green-Reverdin 
bunionectomy on his right foot.  During the cheilectomy, the 
surgeon noted marked hypertrophy of the first metatarsal 
head.  This exostosis was excised.  At that time, the 
positioning of the first metatarsal head appeared normal.  
During the Green-Reverdin bunionectomy, three osteotomies 
were made and the resulting wedge of bone was excised.  The 
surgeon noted that, as a result of the surgery, the 
articulation of the first metatarsal joint appeared to be 
excellent and the range of motion increased.  In August 1987 
the appellant reported that he no longer had pain in his 
right great toe.  The range of motion and muscle strength of 
the toe were noted to be normal.  In April 1989 the appellant 
complained again of right foot pain.

At an August 1995 VA general medical examination, the 
examiner noted that the appellant had had bunionectomy at the 
first metatarsophalangeal joint of each foot.  The appellant 
reported that he had pain and soreness especially on 
prolonged walking.  The examiner noted that the appellant's 
feet were not tender or swollen.  The appellant's gait was 
normal.  The examiner diagnosed status post bunionectomy of 
the first metatarsophalangeal joint, bilaterally.

In his July 1996 appeal, the appellant stated that he had 
constant pain and swelling at both surgery joints.  He 
explained that his medical records demonstrated that both 
joints were arthritic and would require surgery in the 
future.  He added that his occupation required constant 
standing and walking, which increased the pain and swelling 
and limited the movement of the joints.

At an October 1998 VA joints examination, the appellant 
reported a history of bilateral bunionectomies.  He stated 
that prolonged periods of weight bearing or wearing tight 
shoes aggravated his foot condition.  He stated that, during 
flare-ups of pain, the motion of his big toe was limited some 
at the metatarsophalangeal joint.  The examiner noted a well-
healed surgical scar over the region of the 
metatarsophalangeal joint of the great toe.  The appellant 
had dorsiflexion to 25 degrees at the joint and plantar 
flexion to 25 degrees.  No pain on motion was noted.  No 
evidence of weakened movement, excess fatigability, or 
incoordination was seen.  The diagnosis was status post 
bunionectomy for hallux valgus.  X-ray examination showed 
hallux valgus angulation and minor reactive spurring at the 
first metatarsal joint margin.  The impression was mild 
hallux valgus changes at the first metatarsophalangeal joint.

At an August 2001 VA feet examination, the examiner reviewed 
the appellant's claims folder.  The appellant had undergone 
surgeries to correct hallux valgus, on the left foot on 
September 14, 1986, and on the right foot on March 25, 1987.  
The procedures consisted of an osteotomy to excise to the 
exostosis of the metatarsal heads of the first metatarsal 
bones.  The appellant was also treated at these times with 
Green-Reverdin procedure, which required three further 
osteotomies exposing the metatarsal head which was never 
removed though a wedge of bone was excised from the 
metatarsal heads.  After closure there appeared to be 
excellent articulation of the first metatarsophalangeal 
joint.  The examiner also reviewed reports of treatment of 
the appellant's feet following these surgeries.  The 
appellant claimed that he had essentially minimal trouble 
with his feet.  He added that the arches, heels, and soles of 
his feet were not causing him any difficulty.  He had some 
pain in the great toes, and he wore prescribed inserts into 
his feet with benefit.  He was able to walk on his feet for 
most of the day, but his feet felt "tired" by the end of 
the day.  On examination, the appellant was unable to 
demonstrate plantar tenderness or heel tenderness.  The range 
of motion of both ankle joints was normal.  The appellant had 
a mild degree of erythema and some bony prominence over the 
medial aspect of the first metatarsophalangeal joints of each 
foot, but despite this, the range of motion of the 
metatarsophalangeal joints was essentially normal with 
approximately 25 degrees of extension and 20 degrees of 
flexion.  There was some tenderness, however, in the distal 
interphalangeal joints of each great toe.  The arches were 
nontender.  The appellant's gait was normal and heel gait and 
toe gait were also normal.  The appellant had a very slight 
degree of hallux valgus deformities remaining and had some 
bony exostosis of the metatarsophalangeal joints of both 
great toes.  The appellant was left with normal range of 
motion without any discomfort, although the appellant had a 
slight degree of discomfort in the distal interphalangeal 
joints, particularly in the left great toe.  The examiner 
explained that during the surgeries on the appellant's great 
toes, the metatarsal heads were not removed.  However, wedged 
portions were taken from the metatarsal heads.  Normal 
alignment of the metatarsal heads of the first 
metatarsophalangeal joints resulted from the surgeries.  The 
appellant was slow to recover from these problems on the 
right foot following surgery.  The appellant did not seem to 
have problems of his toes at the time of the examination.  
The appellant wore shoe inserts.  He seemed to have normal 
range of motion, normal gait, and no significant deformity.  
He provided a history of working at activities that required 
bending and squatting.  He was able to squat without any 
problems related to his heels, toes, or ankles.

In February 2003 the examiner, who had examined the appellant 
in August 2001, reviewed again the claims folder.  The 
examiner reiterated that metatarsal heads were not removed 
during the appellant's foot surgeries.  The operative notes 
did, however, describe a resection of a wedge from the 
metatarsal heads.  He explained that this amounted to a 
partial removal of the metatarsal heads.  The examiner added 
that his examination of the appellant in August 2001 and a 
prior examination in October 1998 revealed very little 
disability.  Essentially the appellant's symptoms consisted 
of discomfort in his toes and feet following long periods of 
weightbearing.

In an April 2003 statement, P. H., D.P.M., (Dr. H.), stated 
that he had treated the appellant since February 2003.  The 
appellant complained of a painful right foot that had become 
progressively more painful.  His pain was concentrated in the 
ball of the foot at the area of the second metatarsal head.  
Extensive osteoarthritic changes were seen in the first 
metatarsophalangeal joint.  Increased cortical density was 
seen in the second metatarsal shaft consistent with abnormal 
weightbearing forces.  Dr. H. diagnosed degenerative joint 
disease, "sub 2nd bursitis/capsulitis and hallux limitus, 
right."  A cortisone shot and other anti-inflammatory 
therapies were provided.  The appellant obtained relief but 
continued to experience discomfort.  Dr. H. opined that the 
appellant would benefit from custom-fabricated functional 
orthotics and possibly from surgical intervention.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (determining that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment).  As 
discussed below, the RO fulfilled its duties to inform and 
assist the appellant on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claims.  In an April 2000 
Supplemental Statement of the Case, the RO informed the 
appellant of the type of evidence needed to substantiate his 
claim, specifically the criteria required to establish 
entitlement to higher disability ratings.  In an April 5, 
2002 letter, the RO also informed the appellant that VA would 
assist in obtaining identified records, but that it was his 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The SSOC also described the evidence that 
was used in deciding the appellant's claims.

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claims and has indicated which portion of that 
information and evidence, if any, is to be provided by him 
and which portion, if any, VA would attempt to obtain on his 
behalf.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the SSOC and the 
letter informed the appellant of the information and evidence 
needed to substantiate these claims and complied with VA's 
notification requirements.

As for VA's duty to assist a veteran, the appellant's service 
medical records and private medical records have been 
obtained have been obtained.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disabilities) records exist that have not been obtained.  As 
for VA's duty to obtain any medical examinations, the 
appellant was provided examinations in October 1998 and 
August 2001, and a supplemental medical opinion was obtained 
in February 2003.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  Further, VA's efforts have 
complied with the instructions contained in the April 1998 
and December 2000 Remands from the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

The appellant has disagreed with the original disability 
rating assigned for his service-connected left foot 
bunionectomy/hallux valgus and bone spur and for his right 
foot bunionectomy/hallux valgus and bone spur.  There is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126, 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

In a September 2001 SSOC provided to the appellant, the RO 
evaluated all the evidence of record in determining the 
proper evaluation for the appellant's service-connected 
disabilities.  The RO did not limit its consideration to only 
the recent medical evidence of record and did not, therefore, 
violate the principle of Fenderson.  The appellant has been 
provided appropriate notice of the pertinent laws and 
regulations and has had his claims of disagreement with the 
original ratings properly considered based on all the 
evidence of record.  The RO complied with the substantive 
tenets of Fenderson in its adjudication of the appellant's 
claims.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2002).  Because this appeal is from 
the initial ratings assigned to disabilities upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
left foot bunionectomy/hallux valgus and bone spur and for 
his service-connected right foot bunionectomy/hallux valgus 
and bone spur.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2002), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2002).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

Regarding musculoskeletal disabilities, such as the 
appellant's left and right foot disabilities, functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2002).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Both limitation of motion and pain are 
necessarily recorded as constituents of a disability.  
38 C.F.R. §§ 4.40, 4.45, 4.55, 4.59; see DeLuca, 8 Vet. App. 
202; see also Johnson v. Brown, 9 Vet. App. 7 (1996); 
VAOPGCPREC 36-97 (December 12, 1997).

The appellant separated from service on June 30, 1995, and 
July 1, 1995, was the effective date for the awards of 
service connection for the appellant's left foot 
bunionectomy/hallux valgus and bone spur and right foot 
bunionectomy/hallux valgus and bone spur.  The Board will 
address whether he was entitled to compensable disability 
ratings from that date.

The appellant is currently rated under Diagnostic Code 5280-
5284 for both of his foot disorders.  In the selection of 
code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2002).  The hyphenated 
diagnostic code in this case indicates that unilateral hallux 
valgus under Diagnostic Code 5280 is the service-connected 
disorder, and other foot injuries under Diagnostic Code 5284 
is the residual condition.  Diagnostic Code 5280 provides for 
a 10 percent disability evaluation for unilateral hallux 
valgus that is postoperative with resection of the metatarsal 
head.  From the appellant's service medical records, it is 
apparent that the appellant has postoperative hallux valgus.  
The appellant underwent a cheilectomy and bunionectomy on 
both feet.  A cheilectomy is the chiseling away bony 
irregularities at osteochondral margin of a joint cavity that 
interfere with movements of the joint.  STEDMAN'S MEDICAL 
DICTIONARY 318 (26th ed. 1995) [hereinafter STEDMAN'S].  A 
bunionectomy is the excision of a bunion.  STEDMAN'S at 251; 
see DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 252 (29th ed. 
2000) [hereinafter DORLAND'S] (defining a bunionectomy as the 
excision of an abnormal prominence on the mesial aspect of 
the first metatarsal head).  A bunion is a localized swelling 
at either the medial or dorsal aspect of the first 
metatarsophalangeal joint, caused by an inflammatory bursa; a 
medial bunion is usually associated with hallux valgus.  
STEDMAN'S at 250.  Resection is the removal of articular ends 
of one or both bones forming a joint, STEDMAN'S at 1529, or 
the act of cutting out; the removal of part or all of a 
structure or organ.  STEDMAN'S at 608; DORLAND'S at 1558.

Based on the plain meaning of these words, see Good Samaritan 
Hosp. v. Shalala, 508 U. S. 402, 409 (1993) ("[T]he starting 
point in interpreting a statute is its language."), the 
Board concludes that the appellant is entitled to a 10 
percent disability rating for each of his foot disabilities 
because he has postoperative hallux valgus in which part of 
the metatarsal head was removed, i.e., the metatarsal heads 
were resected.  No higher disability rating is available 
under Diagnostic Code 5280.  Diagnostic Code 5284 provides 
for a 20 percent disability rating for moderately severe foot 
injuries.  The preponderance of the evidence is against a 
disability rating greater than 10 percent for any period 
since the effective date of the grant of service connection 
for the appellant's disabilities.  The appellant's foot 
disabilities are manifested primarily by discomfort with 
prolonged walking or standing.  He has normal range of motion 
of his toes and normal gait.  Even the April 2003 statement 
by Dr. H., the most recent description of the appellant's 
disability, indicates that the appellant's primary symptom is 
discomfort.  None of the evidence depicts a moderately severe 
disability of either foot.

Additional disability evaluations are available for scars 
that are disfiguring; are poorly nourished, with repeated 
ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) 
(holding that when a law or regulation changes after a claim 
has been filed but before the administrative appeal process 
has been concluded, VA must apply the regulatory version that 
is more favorable to the veteran); 67 Fed. Reg. 49,590 (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, 7805) (July 31, 2002) (the amended rating 
criteria for scars, effective from August 30, 2002).  There 
is no evidence that the appellant is entitled to a separate 
disability rating for his surgical scars.  At the October 
1998 VA joints examination, the examiner noted that the 
surgical scars on the appellant's great toes were well 
healed.  There is no evidence that the scars were tender or 
painful, poorly nourished with repeated ulceration, or that 
they cause limitation of function of the appellant's toes or 
feet.  Accordingly, the preponderance of the evidence is 
against assigning a separate evaluation for the appellant's 
scars.

The Board has considered the overall disability picture 
demonstrated by the record to arrive at the appropriate level 
of functional impairment such to provide for fair 
compensation in this case.  In so doing, the Board has 
carefully considered all applicable statutory and regulatory 
provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
regarding functional impairment attributable to pain, 
particularly in light of the fact that the appellant's 
disabilities are essentially manifested by pain.  Although 
the appellant has pain with prolonged walking or standing, 
the Board finds that a 10 percent disability rating for each 
of the disabilities considers the appellant's functional 
loss, pain, and weakness resulting from his left and right 
foot disabilities.  Accordingly, the appellant is entitled to 
a 10 percent disability evaluation for each of his foot 
disabilities since the effective date of service connection, 
but the preponderance of the evidence is against the 
assignment of a higher rating at any time.


ORDER

Entitlement to an initial disability rating of 10 percent but 
no higher for the appellant's left foot bunionectomy/hallux 
valgus and bone spur is granted from the effective date of 
service connection.

Entitlement to an initial disability rating of 10 percent but 
no higher for the appellant's right foot bunionectomy/hallux 
valgus and bone spur is granted from the effective date of 
service connection.


	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) You 
are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


